DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            DAVID FLEMING,
                               Appellant,

                                        v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D18-414

                                  [July 5, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 03-008700CF10C.

  Dane K. Chase of Chase Law Florida, P.A., Saint Petersburg, for
appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.


                            *           *          *

  Not final until disposition of timely filed motion for rehearing.